IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,466


EX PARTE ROBERT WILSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-09-206437 IN THE 427th DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault with serious bodily injury and sentenced to seven years' imprisonment.  He did not appeal
his conviction. 
	Applicant contends that his plea was involuntary because he was erroneously promised the
possibility of shock probation as a part of his plea agreement.  
	The trial court has entered findings of fact and conclusions of law, based upon the record,
that Applicant's allegations are correct and the plea in this case was involuntarily entered.  Applicant
is entitled to relief.  Ex parte Austin, 746 S.W.2d 226 (Tex. Crim. App. 1988).
	Relief is granted.  The judgment in Cause No. D-1-DC-09-206437 in the 427th Judicial
District Court of Travis County is set aside, and Applicant is remanded to the custody of the sheriff
of TRAVIS County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: December 15 ,2010
Do Not Publish